973 So.2d 517 (2007)
Angelo CROSS, Appellant,
v.
BRAMAN MOTORS, INC., Appellee.
No. 3D07-1334.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Rehearing Denied January 30, 2008.
Stabinski & Funt, Miami; Lawrence & Daniel and Adam Lawrence, Miami, for appellant.
Richard A. Sherman Sr., Fort Lauderdale; Bohdan Neswiacheny, Orange Park, for appellee.
Before COPE, WELLS and SALTER, JJ.
*518 WELLS, Judge.
Angelo Cross appeals from an order submitting to arbitration his malicious prosecution action against his employer, Braman Motors, Inc. We reverse.
While the parties' contract mandates arbitration for virtually all claims,[1] it expressly excludes those brought under the workers' compensation laws. Since the instant claim for malicious prosecution stems directly from Braman's actions during the workers' compensation case, it is not arbitrable under the parties' agreement.
Reversed and remanded for further proceedings.
NOTES
[1]  A sample of the employment-related claims listed as subject to arbitration include those under the Employment Retirement Income. Security Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the Family Medical Leave Act, the Older Worker's Benefits Protection Act, as well as all other federal, state and local employment-related laws, regulations, rules or theories.